 Case 3:17-cv-01362 Document 898 Filed 08/28/20 Page 1 of 6 PageID #: 17846



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     MEMORANDUM OPINION AND ORDER

     On August 6, 2020, and over plaintiffs’ objection, the court

granted Defendants’ Expedited Motion to Modify Expert Discovery

Deadlines.   See ECF No. 834.      In so doing, the court extended the

deadline for defendants’ expert reports to August 27, 2020, and

the deadline for completion of expert witness depositions to

September 22, 2020.     The court also directed the parties to

confer regarding whether any additional changes needed to be made

to the existing scheduling order given the extension of the two

deadlines noted above.     The court emphasized that any new
 Case 3:17-cv-01362 Document 898 Filed 08/28/20 Page 2 of 6 PageID #: 17847



proposed deadlines should not affect the trial date of October

19, 2020.

     The parties were unable to come to any agreement regarding

proposed changes to the scheduling order.         Defendants maintain

that there is “very little room to adjust pretrial deadlines

‘without moving the October 19, 2020 trial date’”.           ECF No. 855

at 2 (quoting ECF No. 834) (emphasis in original).           Defendants

do, however, propose a slight extension of the deadline for

filing Daubert motions.

     Plaintiffs filed a motion proposing a modification of the

deadlines in the scheduling order, as well as asking for a number

of additional restrictions on the filing of various motions.             See

ECF No. 856.   Among their requests, plaintiffs ask for a rolling

deadline for filing Daubert motions as well as a limit on the

total number of pages available to each side for both dispositive

and Daubert motions.     Having considered the submissions of all

parties, the court hereby ORDERS as follows:

     1)     Settlement meeting and Rule 26(a)(3) disclosures:

            (a) Settlement meeting.      No later than September

     23, 2020, parties and their counsel shall meet to

     conduct settlement negotiations.        Lead trial counsel

     for Plaintiffs shall take the initiative in scheduling

     such meeting, all other counsel shall cooperate in the

     effort to achieve a successful negotiation and


                                     2
 Case 3:17-cv-01362 Document 898 Filed 08/28/20 Page 3 of 6 PageID #: 17848



     settlement.     Counsel must be prepared at the pretrial

     conference to certify that they tried in their meeting

     to settle the case.

             (b) Rule 26(a)(3) disclosures.      If the case is not

     settled at the meeting, and if there is no order or

     stipulation to the contrary, counsel shall make all

     Rule 26(a)(3) disclosures at the meeting.

     2)      Daubert Motions:

             (a)   Defendants’ Daubert motions are due by

     September 29, 2020.      Responses are due by October 9,

     2020.    Replies, if any, are due by October 16, 2020.

             (b)   Plaintiffs’ Daubert motions are due by

     October 6, 2020.     Responses are due by October 16,

     2020.    Replies, if any, are due by October 23, 2020.

     3)      Dispositive Motions:

     The deadline for filing dispositive motions remains

September 22, 2020.     Responses are due by October 6, 2020.

Replies, if any, are due by October 13, 2020.

     4)      Motions in Limine:

     Pretrial motions in limine are not required as the court

will reserve all rulings on the admissibility of evidence until

trial.    If, however, a party wishes to file a motion in limine

prior to trial, any written response will not be due until three

(3) business days after that witness and/or evidence is presented


                                     3
 Case 3:17-cv-01362 Document 898 Filed 08/28/20 Page 4 of 6 PageID #: 17849



at trial.     The parties are directed to submit as part of the

pretrial order a section that outlines any anticipated

evidentiary objections.

        5) Proposed Integrated Pretrial Order:

        The Plaintiffs’ portion of the proposed integrated pretrial

order shall be submitted to opposing counsel by September 30,

2020, who shall then prepare and complete the opposing portion

thereof and submit the proposed integrated pretrial order, signed

by all counsel, to the court for entry no later than October 7,

2020.    The proposed integrated pretrial order, signed by all

counsel, shall set forth the matters listed in L. R. Civ. P.

16.7(b), including any objections to Fed. R. Civ. P. 26(a)(3)

disclosures.

        6)   Pretrial conference:

        A final pretrial conference shall be held at 10:00 a.m. on

October 14, 2020, in Charleston, at which lead trial counsel for

represented parties shall appear, fully prepared to discuss all

aspects of the case.     Individuals with full authority to settle

the case for each party shall be present in person or immediately

available by telephone.      Given concerns with COVID-19, at a later

date, the court will provide further instructions regarding whose

attendance is necessary.




                                     4
 Case 3:17-cv-01362 Document 898 Filed 08/28/20 Page 5 of 6 PageID #: 17850



       7)   Pretrial order:

       Following the pretrial conference, the judicial officer

shall enter a final pretrial order, which shall be modified only

to prevent manifest injustice.

       8) Proposed findings of fact and conclusions of law:

       No later than October 12, 2020, counsel shall submit to the

judicial officer proposed findings of fact and conclusions of

law.   Counsel shall exchange copies of the proposals prior to

submission to the judicial officer.        Unless ordered by the

judicial officer, such submissions shall not be filed and made a

part of the record.      The court will ask for periodic updates to

the proposed findings of fact and conclusions of law as the trial

progresses.

       9)    Other matters:

             (a)   The court declines to impose a total page

       limit on the parties.    The provisions of Local Rule of

       Civil Procedure 7.1 remain in effect.

             (b)   Any motion that is filed which touches on a

       ruling of the MDL court should so indicate.        The motion

       should clearly state that it raises an issue similar or

       identical to one raised in the MDL court.        In so doing,

       the parties should incorporate a footnote on the first

       page of the motion in the following form: “JONATHAN

       GRUBER WAS THE SUBJECT OF A DAUBERT MOTION FILED IN THE


                                     5
 Case 3:17-cv-01362 Document 898 Filed 08/28/20 Page 6 of 6 PageID #: 17851



     MDL COURT.    JUDGE POLSTER DENIED THE DAUBERT MOTION.”

     A copy of the MDL ruling should be attached as the

     first exhibit to the motion and the movant should

     address why West Virginia (or some other law) counsels

     a different result in these cases.

           (c)    The court will not hold a final settlement

     conference in this case unless all parties request one.

     See L.R. Civ. P. 16.7(e).

     All deadlines unaffected by this Order remain in full force

and effect.   Insofar as this motion grants certain relief

requested by plaintiffs’ motion, see ECF No. 856, it is GRANTED.

That motion is DENIED in all other respects.

     The Clerk is directed to send copies of this Order to

counsel of record.

         IT IS SO ORDERED this 28th day of August, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     6
